First, the district court correctly determined that appellant's
                    claim alleging that his sentence must be reduced can only be brought in a
                    habeas corpus action. NRS 34.724(2)(c) (providing that a petition for
                    habeas corpus "[i]s the only remedy available to an incarcerated person to
                    challenge the computation of time that the person has served pursuant to
                    a judgment of conviction"); see Nonnette v. Small, 316 F.3d 872, 875 (9th
                    Cir. 2002) (recognizing that an inmate seeking to challenge the denial of
                    credits to reduce his sentence "must proceed in habeas corpus"). Thus,
                    respondents were entitled to judgment as a matter of law on that claim.'
                                  Second, the district court correctly determined that appellant's
                    claim regarding his prison account was subject to claim preclusion as
                    appellant had raised the same allegations in a justice court action. 2
                    Claim preclusion applies when (1) "the parties or their privies are the
                    same," (2) there is a valid final judgment, and (3) the subsequent action
                    involves "the same claims or any part of them that were or could have
                    been brought in the first case." Five Star Capital Corp. v. Ruby, 124 Nev.
                    1048, 1054, 194 P.3d 709, 713 (2008). On appeal, appellant does not
                    dispute that the parties in the justice court action and the instant action


                          'In light of this conclusion, we need not consider the additional
                    grounds identified by the district court for granting judgment in favor of
                    respondents on this claim.

                          2 The district court order and civil proper person appeal statement
                    use the terms "res judicata," "issue preclusion," and "claim preclusion"
                    interchangeably. The use of "res judicata" was disavowed by this court in
                    favor of "issue preclusion" and "claim preclusion," with the latter two
                    being two distinct doctrines. See Five Star Capital Corp. v. Ruby, 124
                    Nev. 1048, 1054-55, 194 P.3d 709, 713 (2008). In this case, the district
                    court properly applied the test for claim preclusion in holding that the
                    appellant's claim was barred.

SUPREME COURT
         OF
      NEVADA
                                                           2
(0) I947A -   ce.
                 are privies of one another or that the justice court judgment is a valid final
                 judgment. Rather, he argues that claim preclusion cannot apply because
                 he did not raise constitutional arguments in the justice court action. The
                 fact that appellant has put forth new legal theories, in this case
                 constitutional theories, does not prevent the application of claim
                 preclusion when the new theories are based on the same conduct alleged
                 in the justice court case.    See Alcantara ex rel. Alcantara u. Wal-Mart
                 Stores, Inc., 130 Nev. „ 321 P.3d 912, 915 (2014) ("[A]ll claims
                 based on the same facts and alleged wrongful conduct that were or could
                 have been brought in the first proceeding are subject to claim preclusion."
                 (internal quotation marks omitted)). Thus, respondents were also entitled
                 to judgment as a matter of law on appellant's second claim.
                               Finally, appellant argues that respondents failed to make any
                 arguments in the district court regarding his request for injunctive relief.
                 Because respondents were entitled to judgment as a matter of law on both
                 of appellant's claims, however, injunctive relief was inappropriate.       See
                 State Farm Mut. Auto. Ins. Co. u. Jafbros Inc., 109 Nev. 926, 928, 860 P.2d
                 176, 178(1993) ("The existence of a right violated is a prerequisite to the
                 granting of an injunction. Accordingly, an injunction will not issue to
                 restrain an act which does not give• rise to a cause of action." (internal
                 quotation marks and citation omitted)). For the foregoing reasons, we
                               ORDER the judgment of the district court AFFIRMED.



                                               '"we                   , J.
                                          Pickering


                                              J.
                 Parraguirre                                 Saitta
SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1047A    e
                   cc: Hon. Michael Montero, District Judge
                        Ferri11 Joseph Volpicelli
                        Attorney. General/Carson City
                        Pershing County Clerk




SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A    we,